Name: Council Regulation (EEC) No 454/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the target price and the intervention price for colza, rape and sunflower seed applicable in Spain and Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  prices
 Date Published: nan

 No L 53/6 Official Journal of the European Communities 1.3 . 86 COUNCIL REGULATION (EEC) No 454/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the target price and the intervention price for colza, rape and sunflower seed applicable in Spain and Portugal year the said prices must be increased as laid down in those Regulations . HAS ADOPTED THIS REGULATION : Article 1 The target and intervention prices applicable in Spain from 1 March 1986 to the end of the 1985/86 marketing year shall be as follows : 1 . colza and rape seed:  target price : 40,28 ECU per 100 kg (at the beginning of the marketing year) 43,92 ECU per 100 kg (including the monthly increases)  intervention price : 39,66 ECU per 100 kg (including the monthly increases) 2 . sunflower seed:  target price : 40,11 ECU per 100 kg (at the beginning of the marketing year) 43,80 ECU per 100 kg (including the monthly increases)  intervention price : 38,92 ECU per 100 kg ( including the monthly increases) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89(1 ) and 234(2) thereof, Having regard to the proposal from the Commission , Whereas, under the first paragraph of Article 68 and the first paragraph of Article 236 of the Act of Accession , the prices to be applied in Spain before the first move towards price alignment must be fixed , in accordance with the rules provided for in the common organization of the market , at a level corresponding to that of prices fixed in Spain or Portugal under the previous national systems for a representative period to be determined : whereas , under Articles 93 and 291 of the Act, that provision is applicable to colza, rape and sunflower seed in the case of Spain and to sunflower seed in the case of Portugal ; whereas , in accordance with the joint declarations annexed to the Act , the prices for the 1985/86 marketing year should be used ; Whereas , in accordance with Article 291 of the Act, the target price for colza and rape seed applicable in Portu ­ gal on 1 March 1986 must be fixed on the basis of the variation between the prices of competitive products in rotation cropping ; whereas , in accordance with the joint declaration annexed to the Act , the 1985/86 mar ­ keting year should be chosen as the representative period ; whereas the target price applicable to Portugal may not exceed the common price ; Whereas the intervention price should , in accordance with the rules of the common organization of the mar ­ ket, be derived from the target price ; Whereas , pursuant to Article 394 of the Act, the prices fixed by this Regulation must be applicable from 1 March 1986 ; whereas they should therefore include the monthly increases for March which are specified in Regulations ( EEC) No 1 103 /84 (&gt;) and No 1490/ 85 ( 2); whereas for the remainder of the 1985 / 86 marketing Article 2 The target and intervention prices applicable in Portu ­ gal from 1 March 1986 until the end of the 1985/86 marketing year shall be as follows : 1 . colza and rape seed:  target price : 46,41 ECU per 100 kg (at the beginning of the marketing year) 50,05 ECU per 100 kg (including the monthly increases)  intervention price : 45,79 ECU per 100 kg (including the monthly increases) 2 . sunflower seed :  target price : 57,35 ECU per 100 kg (at the beginning of the marketing year) 61,04 ECU per 100 kg (including the monthly increases) ( i ) OJ No L 113 , 28 . 4 . 1984, p. 10 . (-) OJ No L 151 , 10 . 6 . 1985 , p. 14 . 1.3.86 Official Journal of the European Communities No L 53/7  intervention price : 56,16 ECU per 100 kg (including the monthly increases) Article 3 The prices specified in Articles 1 and 2 relate to seeds in bulk which are of sound, genuine and merchantable quality : (a) with an impurity content of 2 % and, in the seeds themselves , moisture and oil contents of 9 % and 40 % respectively in the case of colza and rape seed ; (b) with an impurity content of 2 % and, in the seeds themselves , moisture and oil contents of 10% and 42 % respectively in the case of sunflower seed . Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS